   Case 1:18-cr-20044-DPG Document 25 Entered on FLSD Docket 11/08/2019 Page 1 of 1


                                        M INUTE O RDER                                              Page7
                         ChiefM agistrate Judge lohn 1.O 'Sullivan
                AtkinsBuilding Courthouse -5th Floor                      Date:11/7/2019 Time:1:30 p.m.
Defendant: JosEcARLos Rlos M ARTINEZ J#: 18456-104       case #: 18-20044-CR-GAYLES
                     *
AUSA:                                              Attorney:
violation:CONSP/DISTR/ CAINEKNOWINGITWOULDIMPORT        Surr/ArrestDate:11/6/2019          YOB:1986
         INTO U.S./CONSP/PW ID COCAINEON BOARDVESSEL
Proceeding:InitialAppearance                                oAApp: 8 < > -
                                                                 .e   g
Bond/PTD Held:C Yes C No             Recommended Bond:
Bond Setat:                                                 Co-signed by;
 U-
 rlsurrenderand/ordonotobtainpassports/traveidocs                     Language:
                                                                                               .
                                                                                               t       /
     Reportto PTSas directed/or        x'saweek/monthby               Disposition:
     phone:       x?saWeek/monthin person                              Aypn coNFklc'
                                                                                   r
     Random urine testing by Pretrial
 Nr Services                                                                                   *
     Treatm entas deem ed necessaw
  1--- Refrainfrom excessiveuseofalcohol
 Rr Participateinmentalbealthassessment&treatment                                     .
  C M aintainorseekfull-timeemployment/education
 Nr Nocontactwithvictims/witnesses,exceptthroughcounsel                           -                *
  C' Nofirearms
 Nr Nottoencumberproperty
  C M aynotvisittransportationestablishments
    Home Confinement/ElectronicM onitoringand/or
  C Cudew             pm to           am ,paid by
      Allowances:M edicalneeds,courtappearances,attorney visits,
  r religious,em ploym ent
  C Travelextendedto:                                                  Timefrom todayto            excluded
  C Other:                                                             from SpeedyTrialClock
 NEXT COURT APPEARANCE   oate:           Tim e:        Judge:                         Plaee:
 Re ortRE Counsei:
  TD ondHearing:                                   o
 Preli Arrai orRemoval:
 StatusConference RE:
 D.A.R. 13 '
           .C Q 1G0                                             TimeinCourt:          3
                                 s/lohnJ.O'Sullivan                                ChiefMagistrateludge
